Exhibit NON-COMPETITION AGREEMENT This NON-COMPETITION AGREEMENT (the “Agreement”) is made on October 31, 2008 by and among: (1)ROGERS INDUFLEX NV, a Belgian company, with a registered office at 2000 Antwerp, Frankrijklei 78 and registered with the Crossroads Bank of Enterprises under enterprise number 0807.149.569 (which will be renamed “Induflex NV” shortly after the sale of shares occurring as of the date hereof and described below) (the “Buyer”); and (2)ROGERS CORPORATION, a Massachusetts corporation having its headquarters at One Technology Drive, Rogers, CT 06263 (“Seller”). WHEREAS: (A)The Buyer and the Seller have entered into that certain Stock Purchase Agreement, dated as of the date hereof (the "Stock Purchase Agreement"), providing for, among other things, the acquisition by Buyer of all of the issued and outstanding shares of Rogers Induflex NV, a
